Judgment, Supreme Court, New York County (Richard F. Braun, J), entered February 5, 2009 (a) granting the motion by defendants 31 Mount Morris Park (31 MMP) and Taylor for summary judgment declaring 31 MMP the record owner of the subject real property, (b) awarding said defendants summary judgment dismissing the complaint except as to plaintiffs claims regarding personal property and for damages, and (c) awarding 31 MMP summary judgment on its first counterclaim; and order, same court and Justice, entered March 27, 2009, which granted 31 MMP’s motion to cancel a notice of pendency filed against the subject property, unanimously affirmed, without costs.
A bona fide purchaser or encumbrancer for value is protected in its title unless it had previous notice of the fraudulent intent of its immediate grantor (Real Property Law § 266). 31 MMP made a prima facie showing that it was a bona fide purchaser by demonstrating it had paid valuable consideration for the property, in good faith and with no knowledge of the alleged fraud. Moreover, at the time of the purchase, the buyers relied on two orders from Supreme Court, obtained pursuant to Religious Corporations Law § 12 (1) and Not-For-Profit Corporation Law § 511, expressly authorizing the purchase of the property from the seller (see Congregation Yetev Lev D’Satmar v 26 Adar N.B. Corp., 219 AD2d 186 [1996], lv denied 88 NY2d 808 [1996]).
The buyers further demonstrated that a title search conducted prior to the closing revealed that the seller was the record owner of the property and that there were no liens, encumbrances or other notices that would prevent 31 MMP from purchasing the property. Plaintiff failed to raise an issue of fact to the contrary.
Since the buyers were properly declared the record owners of the subject real property and plaintiffs causes of action with respect to its alleged interests therein were dismissed, plaintiff does not have a valid claim against the buyers and the notice of pendency was properly cancelled (CPLR 6514 [b]; see Fleming-*466Jackson v Fleming, 41 AD3d 175 [2007]). Concur—Gonzalez, EJ., Andrias, Catterson, Renwick and Manzanet-Daniels, JJ.